Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 06/14/21 is acknowledged.  The traversal is on the ground(s) that the claims of Groups I and II clearly overlap in scope, such that restriction between Groups I and II is improper.  This is not found persuasive because the determination of serious burden is left to the examiner.  In this case, as explained in the restriction/election requirement mailed on 04/14/21, each group has distinct invention because the apparatus as claimed can be used to practice another and materially different process (in addition the apparatus can be used to paint vehicle parts or other workpieces).  Search and consideration of the two inventions increases the time needed to provide a determination of patentability by increasing the review of prior art of each invention.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/04/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-16 are rejected under 35 U.S.C. 102 (a)(1)s being anticipated by Turnbull (US 2016/0129466A1).
Regarding claim 9, Turnbull discloses (see Figs 1 and 5-7 and para [0025], [0032], [0036]and [0038] ) a system (100) capable of applying paint onto a workpiece (104) capable of being a bicycle frame, comprising: a controller (108) capable of determining at least one physical dimension of the workpiece; determining a distance setting between at least two paint applicators 116 (see Fig 5, para [0035-0036]); determining a pattern size of paint sprayed onto the bicycle frame by each of the at least two paint applicators (see Fig 5 and para [0025]); adjusting a position setting of the at least two paint applicators based at least in part on the distance setting and pattern size (see para [0038]); and applying paint onto the workpiece through the at least two paint applicators.
Regarding claim 10, in Turnbull the controller (108) is capable of adjusting a first distance between each of the at least two paint applicators (see Figs 1 and 5 and para [0036], [0043-0044]).

Regarding claim 12, in Turnbull the controller (108) is capable of adjusting a third distance between the at least two paint applicators and the workpiece (see Figs 1 and 5 and para [0036], [0043-0044]).
As to claim 13, in Turnbull the controller (108) is capable of maintaining a fourth distance between the at least two paint applicators (116) and the workpiece (see Figs 1 and 5 and para [0036], [0043-0044]).
Regarding claim 14, in Turnbull the controller (108) is capable adjusting the position setting of the at least two paint applicators (116) and applying paint onto the workpiece through the at least two paint applicators simultaneously (see Figs 1 and 5 and para [0040]).
As to claim 15, in Turnbull the controller is capable of adjusting the position setting of the at least two paint applicators (116) based at least in part on the pattern size through each of the at least two paint applicators (116) intersecting one another (see Figs 1 and 5 and para [0038]).
Regarding claim 16, in Turnbull the controller (108) is capable of determining a flow rate of paint through the at least two paint applicators (see para [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull (US 2016/0129466A1) in view of Crampton (US 2005/0166413A1).
Turnbull discloses (see Fig 1 and 5-7 and para [0025], [0032], [0036]and [0038]) a system (100) capable of applying paint onto a workpiece (104) capable of being a bicycle frame comprising: an automated robot system (102) comprising a plurality of arms (114) and a plurality of joints (see para [022]), wherein the automated robot system is capable of adjusting a position setting of a paint applicator system by moving at least one of the plurality of arms (114) or at least one of the plurality of joints (see para [022]); a paint applicator system (116) coupled to the automated robot system, wherein the paint applicator system comprises: at least two paint applicators; at least two mounting arms (114) coupled to a respective one of the at least two paint applicators(116); and other unlabeled arms shown in Fig 1.  In any event, a robot 
As to claim 18, in Turnbull each of the at least two painting applicators (116) is capable of receiving a flow of paint and atomize the flow of paint to output a mist of paint (see Fig 5 and para [0019]).
Regarding claim 19, Turnbull the paint applicator system (102) is capable of having a mounting bracket (a base) rigidly couple the paint applicator system to at least one arm of the plurality of arms of the automated robot system.  In any event, Crampton teaches (see Fig 5D and para [00219]) a base with CMM arms attached rigidly or flexibly. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a mounting bracket rigidly couple the paint applicator system since it is known to couple the paint applicator system with an arm rigidly as taught by Crampton.
As to claim 20, in Turnbull the paint applicator system is capable of moving while applying paint to the workpiece (see para [0044] and claim 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717